  Case 20-02887           Doc 11         Filed 03/03/20 Entered 03/03/20 08:43:25      Desc Main
                                           Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                    )      Case No. 20 B 02887
                                                          )
LIBNY MORENO,                                             )      Chapter 7
                                                          )
                          Debtor.                         )      Hon. Janet S. Baer

               NOTICE OF MOTION OF SANTANDER CONSUMER USA INC.
                          TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Gina B. Krol, Esq. (Trustee)                        David M. Siegel, Esq. (Debtor’s Counsel)
      Cohen & Krol                                        David M. Siegel & Associates
      105 West Madison Street, Suite 1100                 790 Chaddick Drive
      Chicago, Illinois 60602                             Wheeling, Illinois 60090

VIA U.S. MAIL:
To:   Libny Moreno (Debtor)
      3936 Starboard Drive
      Hanover Park, Illinois 60133

        Please take notice that on the 13th day of March, 2020 at 11:00 a.m., or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Janet S. Baer, or any judge sitting
is his/her stead, in Courtroom 240 of the Kane County Courthouse, 100 South Third Street,
Geneva, Illinois, and then and there present the attached Motion of Santander Consumer USA
Inc. to Modify Automatic Stay, which has been electronically filed this date with the Clerk of the
U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which is hereby served
upon you by electronic notice or U.S. Mail.

                                                   Respectfully submitted,

                                                   SANTANDER CONSUMER USA INC.,
                                                   Creditor,

                                                   By: ___/s/ Cari A. Kauffman___
                                                   One of its attorneys
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)



Santander/Moreno/Motion to Modify Stay
  Case 20-02887           Doc 11         Filed 03/03/20 Entered 03/03/20 08:43:25     Desc Main
                                           Document     Page 2 of 4


                                         CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 3rd
day of March, 2020, before the hour of 5:00 p.m.


                                                         ___/s/ Cari A. Kauffman___




Santander/Moreno/Motion to Modify Stay
  Case 20-02887           Doc 11         Filed 03/03/20 Entered 03/03/20 08:43:25    Desc Main
                                           Document     Page 3 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                   )     Case No. 20 B 02887
                                                         )
LIBNY MORENO,                                            )     Chapter 7
                                                         )
                          Debtor.                        )     Hon. Janet S. Baer

                       MOTION OF SANTANDER CONSUMER USA INC.
                            TO MODIFY AUTOMATIC STAY

         SANTANDER CONSUMER USA INC. (“Santander”), a creditor herein, by its

attorneys, the law firm of Sorman & Frankel, Ltd., respectfully requests this Court, pursuant to

Section 362 of the Bankruptcy Code, 11 U.S.C. §362 (West 2020), and such other Sections and

Rules may apply, to enter an Order modifying the automatic stay provided therein. In support

thereof, Santander states as follows:

         1. On January 31, 2020, Libny Moreno (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 7 of the Bankruptcy Code.

         2. Santander is a creditor of the Debtor with respect to a certain indebtedness secured by

a lien upon a 2015 GMC Terrain motor vehicle bearing a Vehicle Identification Number of

2GKALMEK4F6187745 (the “Vehicle”). (See Ex. “A”).

         3. The current total outstanding balance due to Santander from the Debtor for the

Vehicle is $20,276.23.

         4. Debtor has failed to provide Santander with proof of full coverage insurance for the

Vehicle listing Santander as the lienholder/loss payee and has failed to make required payments

to Santander due on and after July 22, 2019.

         5. On or about February 17, 2020, Debtor abandoned the Vehicle at a dealership.




Santander/Moreno/Motion to Modify Stay
  Case 20-02887           Doc 11         Filed 03/03/20 Entered 03/03/20 08:43:25   Desc Main
                                           Document     Page 4 of 4


        6. As such, coupled with the Debtor’s stated intent to surrender, Santander seeks relief

from the automatic stay so that Santander may take possession of and sell the Vehicle and apply

the sales proceeds to the balance due from Debtor.

        7. Debtor has not offered, and Santander is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

        8. Santander will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of the Vehicle and foreclosing its security interest therein.

        9. Santander requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

        WHEREFORE, Santander Consumer USA Inc. respectfully requests that this Court

enter an Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit Santander to take immediate possession of and foreclose its security

interest in the 2015 GMC Terrain motor vehicle bearing a Vehicle Identification Number of

2GKALMEK4F6187745; and, for such other, further, and different relief as this Court deems

just and proper.

                                                   Respectfully submitted,

                                                   SANTANDER CONSUMER USA INC.,
                                                   Creditor,

                                                   By: ___/s/ Cari A. Kauffman___
                                                   One of its attorneys
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)



Santander/Moreno/Motion to Modify Stay
